Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of May 29, 2008
by and between Brian Jones (“Executive”), and Nexstar Broadcasting Group Inc., a
Delaware corporation (the “Company”).

The Company desires to retain the services of Executive as Executive Vice
President and Co-Chief Operating Officer, and Executive desires to be employed
by the Company in such capacity on the terms and conditions set forth in this
Agreement.

In consideration of the mutual promises set forth herein and the mutual benefits
to be derived from this Agreement, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Positions and Duties. Subject to the terms and conditions of this Agreement,
during the term of this Agreement (which will commence on June 1, 2008), the
Company will employ Executive. Effective on and as of June 1, 2008, Executive
will serve as Executive Vice President and Co-Chief Operating Officer. In such
position, Executive will perform such duties of a managerial nature as are
assigned to him from time to time by the Company’s chief executive officer (the
“CEO”) and/or its board of directors (the “Board”). Executive will devote his
best efforts to his employment with the Company and will devote substantially
all of his business time and attention to the performance of his duties under
this Agreement; provided that the foregoing will not preclude Executive from
devoting reasonable time to the supervision of his personal investments, civic
and charitable affairs, so long as such activities do not materially interfere
with the performance of Executive’s duties hereunder.

2. Term of Employment. Unless terminated earlier as provided in Paragraph 3, the
Company’s employment of Executive under this Agreement will continue until
May 31, 2013, provided, however, that the term of employment under this
Agreement will be automatically renewed for successive one-year periods (the
first of which will commence on May 31, 2013) unless, at least ninety (90) days
prior to the end of the then current term of employment under this Agreement,
Executive or the Company gives written notice to the other of the notifying
party’s intent not to renew the term of employment under this Agreement as of
the end of the then current term.

3. Termination. The Company’s employment of Executive under this Agreement will
terminate prior to the end of the term specified in Paragraph 2 only under the
following circumstances:

(a) Death. Executive’s death, in which case Executive’s employment will
terminate on the date of death;

(b) Disability. If Executive’s illness, physical or mental disability or other
incapacity results in Executive’s inability to perform, with or without
reasonable accommodation (as defined under the Americans with Disabilities Act),
Executive’s duties under this Agreement for any period of six (6) consecutive
months, and within thirty (30) days after written notice of termination is given
by the Company to Executive (which may occur before or after the end of such
six-month period), Executive does not return to the performance of Executive’s
duties hereunder on a full-time basis, then the Company may terminate
Executive’s employment hereunder effective on or after the later of (i) the
expiration of such six (6) month period or (ii) the thirty-first (31st) day
after written notice of termination is given by the Company;



--------------------------------------------------------------------------------

(c) Consolidation, Merger or Comparable Transaction. In the event that the
Company consolidates with or merges with and into any other person, effects a
share exchange, enters into a comparable capital transaction or has any or all
of its equity securities sold to one or more third parties, in each case such
that a person (other than an affiliate of ABRY Partners, LLC (“ABRY”)) becomes
the beneficial owner of a majority of the voting power represented by the
securities of the Company (treating any such person and the affiliates of such
person as being one and the same person), or if the Company sells all or
substantially all of its consolidated assets, then Executive’s employment may,
by written notice of termination, be terminated by the Company or Executive
simultaneously with the consummation of such consolidation, merger, share
exchange, asset sale, stock sale or comparable transaction;

(d) Termination by the Company for Cause. The Company may terminate Executive’s
employment at any time for Cause (as defined herein), such termination to be
effective as of the date stated in a written notice of termination delivered by
the CEO to Executive. Any termination pursuant to this Paragraph 3(d) will not
also be deemed to be a termination pursuant to Paragraph 3(e). For the purposes
of this Agreement, “Cause” is defined to mean any of the following activities by
Executive: (i) the conviction of Executive for a felony or a crime involving
moral turpitude or the commission of any act involving dishonesty, disloyalty or
fraud with respect to the Company or any of its subsidiaries or affiliates, in
each instance which has caused or is reasonably likely to cause material harm to
the Company; (ii) substantial repeated failure to perform duties which are
reasonably directed by the CEO or the Board and which are consistent with the
terms of this Agreement and the position specified in Paragraph 1; (iii) gross
negligence or willful misconduct with respect to the Company or any of its
subsidiaries or affiliates, in each instance which has caused or is reasonably
likely to cause material harm to the Company; or (iv) any other material breach
by Executive of a material provision of this Agreement, which is not cured
within thirty (30) days after written notice thereof to Executive;

(e) Termination by the Company Other Than for Cause. The Company may terminate
Executive’s employment for any reason or for no reason upon thirty (30) days
prior written notice to Executive, subject to payment of the termination
payments specified in Paragraph 6. Such termination will be effective as of the
date stated in a written notice of termination delivered by the CEO to
Executive;

(f) Termination by Executive With Good Reason. Executive may terminate his
employment hereunder at any time for Good Reason (as defined herein), such
termination to be effective as of the date stated in a written notice of
termination delivered by Executive to the Company (or such earlier date after
the delivery of such notice as the Company may elect). For purposes of this
Agreement, “Good Reason” will mean (i) a material reduction in the duties or
position of Executive, or (ii) a material breach by the Company of a material
provision of this Agreement which adversely affects Executive and which has not
been cured by the breaching entity within thirty (30) days after Executive gives
written notice of noncompliance to the Company;

(g) Termination by Executive Without Good Reason. Executive may terminate his
employment hereunder for any reason or for no reason upon thirty (30) days prior
written notice to the Company. Such termination will be effective as of the date
stated in a written notice of termination delivered by Executive to the Company
(or such earlier date after the delivery of such notice as the Company may
elect); or

 

2



--------------------------------------------------------------------------------

(h) Retirement. The Company may require Executive to retire upon attaining age
65 if such action does not violate applicable law; such action will not be
treated as a termination by the Company pursuant to Paragraph 3(d) or 3(e).

In no event will the termination of Executive’s employment affect the rights and
obligations of the parties set forth in this Agreement, except as expressly set
forth herein. Any termination of Executive’s employment pursuant to this
Paragraph 3 will be deemed to include a resignation by Executive of all
positions with the Company, the LCC and each of their respective subsidiaries
and affiliates.

4. Compensation.

(a) Base Salary. During the term of this Agreement, Executive will be entitled
to receive a base salary (“Base Salary”) at the annual rate specified below:

 

Period

   Base Salary

From June 1, 2008 through May 31, 2009

   $ 340,000

From June 1, 2009 through May 31, 2010

   $ 350,000

From June 1, 2010 through May 31, 2011

   $ 360,000

From June 1, 2011 through May 31, 2012

   $ 370,000

After June 1, 2012

   $ 380,000

(b) Bonus. After the end of each Company fiscal year during the term of this
Agreement, Executive will be entitled to receive an annual bonus (the “Bonus”),
in an amount, if any, up to the amount specified below (or in excess of such
amount, as the CEO, with the approval of the Compensation Committee of the
Company’s board of directors (the “Compensation Committee”), may determine is
appropriate), pro-rated for any partial fiscal year during which Executive is
employed by the Company pursuant to this Agreement, to be determined by the CEO,
with the approval of the Compensation Committee, based on, among other things,
whether the Company achieved the budgeted revenue and profit goals established
for such fiscal year:

 

After the 2008 fiscal year

   $ 170,000

After the 2009 fiscal year

   $ 175,000

After the 2010 fiscal year

   $ 180,000

After the 2011 fiscal year

   $ 185,000

After the 2011 fiscal year

   $ 190,000

After the 2011 fiscal year and each subsequent fiscal year $190,000

(c) Payment. Executive’s Base Salary will be paid ratably during each 12-month
period under this Agreement on a basis consistent with other Company executives.
The Bonus provided in Paragraph 4(b), if granted by the CEO with the approval of
the Compensation Committee, will be paid in a single payment within thirty
(30) days after the independent certified public accountants regularly employed
by the Company have made available to the Company the Company’s audited
financial statements for the appropriate fiscal year. All payments under this
Agreement will be subject to withholding or deduction by reason of the Federal
Insurance Contribution Act, as amended, federal income tax, state income tax and
all other applicable laws and regulations.

 

3



--------------------------------------------------------------------------------

5. Fringe Benefits.

(a) During the term of this Agreement, Executive will be entitled to receive, at
the Company’s expense, other insurance coverage and paid vacation (initially
three weeks per year) as described in the Company’s employee handbook.

(b) During the term of this Agreement, the Company will reimburse Executive for
all approved business expenses which Executive incurs on the Company’s behalf,
upon presentation of appropriate documentation. Executive will also receive a
monthly automobile allowance of $500.00 to pay the customary costs of a vehicle
used by Executive in connection with his employment with the Company.

6. Termination Payments. Executive (or Executive’s estate if this Agreement is
terminated pursuant to Paragraph 6(a)) will be entitled to receive the following
payments upon termination of Executive’s employment hereunder:

(a) In the event of the termination of Executive’s employment pursuant to any of
the following provisions:

 

Paragraph 3(a)   [Death] Paragraph 3(b)   [Disability] Paragraph 3(d)   [By the
Company For Cause] Paragraph 3(g)   [By Executive Without Good Reason] Paragraph
3(h)   [Retirement]

the Company will pay to Executive (or Executive’s estate, as the case may be) as
soon as practicable following such termination all accrued and unpaid Base
Salary as of the date of termination as provided in Paragraph 4 and an amount
(calculated at the rate of the Base Salary in effect on such date) in respect of
all accrued but unutilized vacation time as of such date.

(b) In the event of termination of Executive’s employment pursuant to any of the
following provisions:

 

Paragraph 3(c)   [Consolidation, Merger or Comparable Transaction] Paragraph
3(e)   [By the Company Other Than For Cause] Paragraph 3(f)   [Good Reason]

the Company will pay Executive the amounts described in Paragraph 6(a) and will
continue to pay the Base Salary which otherwise would be due to Executive for a
period one (1) year after the date of such termination. For such period, the
Company will also continue to provide coverage (at the Company’s expense) under
any medical insurance plan available pursuant to Paragraph 5(a) in which
Executive was a participant at the time of the termination of Executive’s
employment under this Agreement (or such other medical coverage as the Company
provides to its employees generally from time to time during such period).

 

4



--------------------------------------------------------------------------------

Without limiting the remedies available to the Company for breach by Executive
of Paragraph 7, if Executive violates the provisions of Paragraph 7 after the
termination of Executive’s employment with the Company in a manner reasonably
determined by the Board to be injurious to the Company or any of its affiliates,
then Executive will forfeit the right to any payments under this Paragraph 6
which are unpaid at the time such violation occurs.

7. Covenant Not to Compete and Non-Disclosure.

(a) During the term of Executive’s employment pursuant to this Agreement and for
a period of one (1) year thereafter, Executive covenants and agrees that
Executive will not within any DMA (as determined from time to time by the A.C.
Nielsen Company or its successor) in which the Company operates a television
broadcast facility on the date that Executive’s employment by the Company
terminates (or in which the Company has agreed to acquire, or the Board has
approved pursuing (and the Company has not abandoned) the acquisition of, a
television broadcast facility on or prior to such date) whether directly or
indirectly, with or without compensation, (x) enter into or engage in the
business of television broadcasting, (y) be employed by, act as a consultant to,
act as a director of or own beneficially five percent (5%) or more of any class
of equity or debt securities of any corporation or other commercial enterprise
in the business of television broadcasting, or (z) solicit or do any business
with respect to television broadcasting with any then-existing customers of the
Company. During the one (1) year after Executive’s employment with the Company
terminates, neither Executive nor any of Executive’s affiliates will hire,
solicit, employ or contract with respect to employment any officer or employee
of the Company. For purposes of this Paragraph 7, the term “Company” will
include the Company and each of its subsidiaries or other affiliates, and each
such entity is an express third-party beneficiary of this Agreement; provided
that the term “Company” will not include any affiliates of the Company who are
affiliates of the Company solely by reason of being affiliates of ABRY.

(b) Executive agrees to disclose promptly to the Company and does assign and
agree to assign to the Company, free from any obligation to Executive, all
Executive’s right, title and interest in and to any and all ideas, concepts,
processes, improvements and inventions made, conceived, written, acquired,
disclosed or developed by Executive, solely or in concert with others, during
the term of Executive’s employment by the Company, which relate to the business,
activities or facilities of the Company, or resulting from or suggested by any
work Executive may do for the Company or at its request. Executive further
agrees to deliver to the Company any and all drawings, notes, photographs,
copies, outlines, specifications, memoranda and data relating to such ideas,
concepts, processes, improvements and inventions, to cooperate fully during
Executive’s employment and thereafter in the securing of copyright, trademark or
patent protection or other similar rights in the United States and foreign
countries, and to give evidence and testimony and to execute and deliver to the
Company all documents requested by it in connection therewith.

(c) Except as expressly set forth below, Executive agrees, whether during
Executive’s employment pursuant to this Agreement or thereafter, except as
authorized or directed by the Company in writing or pursuant to the normal
exercise of Executive’s responsibilities hereunder, not to disclose to others,
use for Executive’s or any other Person’s (as defined herein) benefit, copy or
make notes of any confidential information or trade secrets or any other
knowledge or information of or relating to the business, activities or
facilities of the Company which may come to Executive’s knowledge prior to or
during Executive’s employment pursuant to this Agreement or thereafter.
Executive will not be bound to this obligation of confidentiality and
nondisclosure if:

(i) the knowledge or information in question has become part of the public
domain by publication or otherwise through no fault of Executive;

 

5



--------------------------------------------------------------------------------

(ii) the knowledge or information in question is disclosed to the recipient by a
third party and Executive reasonably believes such third party is in lawful
possession of the knowledge or information and has the lawful right to make
disclosure thereof; or

(iii) Executive is required to disclose the information in question pursuant to
applicable law or by a court of competent jurisdiction.

(d) Upon termination of employment pursuant to this Agreement, Executive will
deliver to the Company all records, notes, data, memoranda, photographs, models
and equipment of any nature which are in Executive’s possession or control and
which are the property of the Company.

(e) The parties understand and agree that the remedies at law for breach of the
covenants in this Paragraph 7 would be inadequate and that the Company will be
entitled to injunctive or such other equitable relief as a court may deem
appropriate for any breach of these covenants. If any of these covenants will at
any time be adjudged invalid to any extent by any court of competent
jurisdiction, such covenant will be deemed modified to the extent necessary to
render it enforceable.

8. Entire Agreement. This instrument embodies the entire agreement between the
parties hereto with respect to Executive’s employment with the Company, and
there have been and are no other agreements, representations or warranties
between the parties regarding such matters.

9. No Assignment. This Agreement will not be assigned by Executive without the
prior written consent of the Company and any attempted assignment without such
prior written consent will be null and void and without legal effect; provided
that in the case of Executive’s death or disability this Agreement may be
enforced by Executive’s executors, personal representatives or guardians, to the
extent applicable. This Agreement will not be assigned by the Company without
the prior written consent of Executive except to any other person or entity
which may acquire or conduct the business of the Company and/or their respective
subsidiaries.

10. Notices. All notices, requests, demands and other communications hereunder
will be deemed to have been duly given when (i) delivered by hand or if mailed,
by certified or registered mail, with postage prepaid; (ii) hand delivered; or
(iii) sent overnight mail or overnight courier:

(a) If to Executive, then to Brian Jones, 9808 Church Circle, Dallas, TX 75238
or as Executive may otherwise specify by prior written notice to the Company;
and

(b) If to the Company, then to Nexstar Broadcasting Group Inc., 5325 North O
‘Connor Boulevard, Suite 1400, Irving, TX 75039, Attention: Perry A. Sook or as
the Company may otherwise specify by prior written notice to Executive.

 

6



--------------------------------------------------------------------------------

11. Amendment; Modification. This Agreement will not be amended, modified or
supplemented other than in a writing signed by the parties hereto.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute but one and the same instrument.

13. Headings. The headings in the Paragraphs of this Agreement are inserted for
convenience only and will not constitute a part of this Agreement.

14. Severability. The parties agree that if any provision of this Agreement will
under any circumstances be deemed invalid or inoperative, the Agreement will be
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties will be construed and enforced accordingly.

15. Governing Law. This Agreement will be governed by and construed in
accordance with the internal law of the State of Delaware without giving effect
to any choice of law or conflict provision or rule that would cause the laws of
any jurisdiction other than the State of Delaware to be applied.

16. Legal Fees. In the event of any litigated dispute between or among any of
the parties to this Agreement, the reasonable legal fees and expenses of the
party successful in such dispute (whether by way of a decision by a court or
other tribunal) will be paid promptly by the unsuccessful party upon
presentation by the successful party of an invoice therefor.

17. Representations. Executive represents and warrants to the Company that
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity.

18. Strict Construction. The parties to this Agreement have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

19. Binding Arbitration.

(a) Generally. The arbitration procedures described in this Paragraph 19 will be
the sole and exclusive method of resolving and remedying any claim under this
Agreement (each such claim, a “Dispute”); provided that nothing in this
Paragraph 19 will prohibit a Person from instituting litigation to enforce any
Final Arbitration Award (as defined herein). Except as otherwise provided in the
Commercial Arbitration Rules of the American Arbitration Association as in
effect from time to time (the “AAA Rules”), the arbitration procedures described
in this Paragraph 19 and any Final Arbitration Award (as defined herein) will be
governed by, and will be enforceable pursuant to, the Uniform Arbitration Act as
in effect in the State of Pennsylvania from time to time. “Person” for the
purposes of this Agreement means an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization or any governmental
entity.

 

7



--------------------------------------------------------------------------------

(b) Notice of Arbitration. If a Person asserts that there exists a Dispute, then
such Person (the “Disputing Person”) will give each other Person involved in
such Dispute a written notice setting forth the nature of the asserted Dispute.
If all such Persons do not resolve any such asserted Dispute prior to the 10th
business day after such notice is given, then any of them may commence
arbitration pursuant to this Paragraph 19 by giving each other Person involved
in such Dispute a written notice to that effect (an “Arbitration Notice”),
setting forth any matters which are required to be set forth therein in
accordance with the AAA Rules.

(c) Selection of Arbitrator. The Persons involved in any Dispute will attempt to
select a single arbitrator by mutual agreement. If no such arbitrator is
selected prior to the 10th business day after the related Arbitration Notice is
given, then an arbitrator which is experienced in matters of the type which are
the subject matter of the Dispute will be selected in accordance with the AAA
Rules.

(d) Conduct of Arbitration. The arbitration will be conducted in the
Scranton/Wilkes-Barre, Pennsylvania, metropolitan area under the AAA Rules, as
modified by any written agreement among the Persons involved in the Dispute in
question. The arbitrator will conduct the arbitration in a manner so that the
final result, determination, finding, judgment or award determined by the
arbitrator (the “Final Arbitration Award”) is made or rendered as soon as
practicable, and the Persons involved will use reasonable efforts to cause a
Final Arbitration Award to occur within ninety (90) days after the arbitrator is
selected. Any Final Arbitration Award will be final and binding upon all Persons
and there will be no appeal from or reexamination of any Final Arbitration
Award, except in the case of fraud, perjury or evident partiality or misconduct
by the arbitrator prejudicing the rights of such Persons or to correct manifest
clerical errors.

(e) Enforcement. A Final Arbitration Award may be enforced in any state or
federal court having jurisdiction over the subject matter of the related
Dispute.

(f) Expenses. Each prevailing Person in any arbitration proceeding described in
this Paragraph 19 will be entitled to recover from any non-prevailing Person(s)
its reasonable attorneys’ fees and disbursements and other out-of-pocket costs
in addition to any damages or other remedies awarded to such prevailing Person,
and the non-prevailing Person(s) also will be required to pay all other costs
and expenses associated with the arbitration; provided that (i) if an arbitrator
is unable to determine that one or more Persons are prevailing Person(s) in any
such arbitration proceeding, then such costs and expenses will be equitably
allocated by such arbitrator upon the basis of the outcome of such arbitration
proceeding, and (ii) if such arbitrator is unable to allocate such costs and
expenses in such a manner, then the costs and expenses of such arbitration will
be paid one-half by the Company, on the one hand, and one-half by Executive, on
the other hand, and each Person involved in such arbitration will pay the
out-of-pocket expenses incurred by it. As part of any Final Arbitration Award,
the arbitrator may designate the prevailing Person(s) for purposes of this
Paragraph 19.

20. Termination of Previous Agreement. This Agreement replaces and terminates
the previous agreements (including, without limitation, any supplements,
addendums or amendments thereto) entered into between the Executive and the
Company and/or any of its affiliates and predecessors.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

Brian Jones

 

ACCEPTED AND AGREED: NEXSTAR BROADCASTING GROUP INC.

 

Perry A. Sook President and Chief Executive Officer

 

9